DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 12/02/2021.
Allowable Subject Matter
Claims 1-12, 14-17, 19-20, and 25 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a three-dimensional semiconductor device comprising a vertical structure including a vertical channel layer and an extended area extending in a width direction in the insulating base layer, a conductive layer under the insulating base layer and having a first extension portion extending from a bottom surface of the vertical channel layer along a side surface of the vertical channel layer in the extended area, and an insulating core having a second extension portion extending in a width direction in the insulating base layer in combinations with other claim limitations as required by claim 1.
The search of the prior art does not disclose or reasonably suggest forming a three-dimensional semiconductor device comprising a vertical structure including a vertical channel layer and a first extended area extending in a width direction in the insulating base layer and having a convex side, a conductive layer under the insulating base layer and having a first extension portion extending along a surface of the vertical channel layer in the first extended area, and an insulating core having a second extension portion extending in a width direction in the insulating base layer in combinations with other claim limitations as required by claim 15.
The search of the prior art does not disclose or reasonably suggest forming a three-dimensional semiconductor device comprising a vertical structure including a vertical channel layer and a first area in the insulating layer and overlapping a lowermost gate electrode of a stack structure, a conductive layer under the insulating layer and a conductive film extending from the conductive layer and covering at least a bottom surface of the vertical channel layer in the first area, and an insulating core having an extended 
The dependent claims 2-12, 14, 16-17, and 19-20 are allowable by virtue of the dependence upon the claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891